Title: To James Madison from Adam Stephen, 12 September 1789
From: Stephen, Adam
To: Madison, James


Sir,
Berkely County Virgin Sept 12h. 1789
In the reading the debates of your House, there appears some heat of parties; and it is no more than may be naturally expected, after so long a Session, and the discussion of so many and Various subjects. Mr Scots Motion for bringing the Attention of the House to the permanent Seat of Government for the United States, is in my Opinion Premature. I wish the Temper of the House may Suit it.
The Western Country is daily moving into greater importance, and many Members of Congress are not sensible of its Consequence to the United States, perhaps untill they now met, they never had occasion to bestow a thought upon it. Proper Attention to that Country is Absolutly Necessary, in time it will give Law to America.
You may ask how that is possible, when they have no harbours or Sea Coast. A Century ago Russia had no Communication with Europe but from Archangel in the White Sea. In less than a Century She has created a Navy and now Commands the Baltick and Euxine Seas. Her numbers and Attention to Military discipline put her in possession of Cronstad on the Baltic, of part of Finland, Estonia & other Countries lying on that Sea. By the same means She took possession of Asoph and other ports on the Euxine. By like means will the Tramontani take possesion of Potowmack, and Cheasapeak with the Contiguous Countries.
The Middle States could do better without the Territory to the East of Hudson River, than without the friendship and intimate Coalition with the Inhabitants of the Transappalacian Country.

With great Judgement, and Propriety did the President Recommend Attention to the Militia; but it appear[s] to me that the Martial Spirit is extinct.
In the Cities, and on Tidewater; Commerce, Agriculture, Speculation, pleasure and dissipation Seem to engross the minds of the People. The Strength and Vigour of the United States, ly in the Mountains and to the Westward. Our Coasts are as liable to be insulted and Ravaged, as those of the Spaniards were less than a Century ago, when the celebrated Buccaneer Morgan took possession of Panama and Maracaybo with other Rich places, or their Coasts.
For that Reason the Seat of Government, and the treasury is not Safe on Tide water. Where the Seat of Government is; the monied Interest will reside. What dreadful Consequences would a Squadron of Algerine Corsairs produce in our Cities and on our Coasts, Navigated by American Renegadoes, and the Rhode islanders are exellent Navigators, and by their behaviour to one another, Seem Calculated for Such Service.
If a place that is nearly Central and convenient as can be Expected to the Back country is hatched upon: The people have reason to be pleased. In the discussion of this Affair we shall discover whether our Confederacy is well or ill Combined. It is my Wish that the Matter may be postponed to a future day, perhaps till after the next Election, when men will be better acquainted in the General Interests of the rising empire. I have the honour to be, with great Esteem sr your hule Set
Adam Stephen
